DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered. 


Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections have been added for clarity. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Claims 9 and 18 both recite “the diffusion barrier comprising a diffusion barrier outlet end” but then simply recite “the diffusion barrier outlet”. Applicant is encouraged to amend to simply recite “a diffusion barrier outlet” or to amend “the diffusion barrier outlet” limitation to instead recite “the diffusion barrier outlet end” for consistency. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1). Evidentiary support provided by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 1-3
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]);
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]);
a diffusion barrier associated with the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]), wherein the at least one pressure absorption element is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]).
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one pressure absorption element lies”, of instant claim 1, or wherein Rz is “less than or equal to 1μm”, of instant claim 2, or “less than or equal to 0.5 μm” of instant claim 3.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, less than 1 μm, or less than 0.5 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence 
Regarding claim 4, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]).
Regarding claim 5, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an interior space, the inner surface defining at least a portion of the interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the interior space (the “interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can include the entire area inside the housing 1 and below the top cap; 2) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 3) the interior space can specifically include the electrochemical cell space 2, orifice 7 and 
Regarding claim 6, Taylor further discloses wherein the at least one pressure absorption element comprises polytetrafluoroethylene (PTFE) (the porous membrane 10 may be made from PTFE strips 0005-0006]), the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the at least one pressure absorption element, the air and/or gas mixture entering the interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters the interior space through the narrow space at arrow 9 [Para. 0022; Fig. 1; see the various interpretations of the “interior space” in the rejection of claim 5 previously wherein each one of these interpretations read upon the limitations of claim 6 as well]).
Regarding claim 9, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end, the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the 
Regarding claim 11, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by means of injection molding process” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped sensor housing cover part, and the capillary is covered by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 and is covered by the membrane 10 on an inner side of the housing 4 [Paras. 0022-0025; Fig. 1]).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claims 5 and 1 above, and further in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 1 by Waldron. 
Regarding claim 7, Taylor discloses the limitations of claim 5 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of oxygen gas sensing including a fluoropolymer such as PTFE [Para. 0005-0006].
Taylor is silent on the membrane material being other fluoropolymers and thus fails to expressly teach wherein the at least one pressure absorption element “comprises polyfluoroethylene propylene (FEP). 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the diffusion membrane may be one or more of the polymers PTFE or tetrafluoroethylene hexafluoro propylene copolymer (FEP) [Pg. 2:3-10]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a FEP polymer because Kiesele teaches that such material is suitable for use as a diffusion membrane in an oxygen electrochemical gas sensor [abstract; Pg. 2:3-9] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE fluoropolymer diffusion membrane for another FEP fluoropolymer diffusion membrane) 
Regarding claim 10, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 1 by Waldron.
Regarding claim 8, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate, of instant claim 8. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is . 


Claims 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1) in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 12-14, Taylor discloses a device for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the device comprising:
an electrochemical sensor [abstract] comprising: 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]); 
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]); 
a diffusion barrier comprising a gas passage through the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior 
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one pressure absorption element lies”, of instant claim 12, or wherein Rz is “less than or equal to 1μm”, of instant claim 14.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra). 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, or less than 1 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
Taylor also fails to expressly teach the measuring mechanism that performs the electrochemical analysis using the disclosed sensor and thus fails to expressly teach “a measuring and analysis unit, which is connected to the measuring electrode and the counter electrode and which generates a measured signal representing a gas concentration in the air and/or gas mixture as a function of a change in potential at the counter electrode” of instant claim 12, and “further comprising a display unit connected to the measuring and analysis unit wherein the display unit outputs information on the gas concentration as a function of the measured signal”, of instant claim 13. 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein details are given regarding a measuring and analysis unit that is typically employed with electrochemical oxygen sensors. Specifically, Kiesele teaches that the electrochemical oxygen sensor includes an evaluation unit 14, which is joined to the electrodes, such that the current generated by the oxygen to be detected is processed at the electrically-contacted part of the measurement electrode to form a measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Taylor, which merely discloses the sensor cell that is employed as the sensor, to include a testing system including an evaluation unit and a display unit because Kiesele teaches that such evaluation unit allows for the application of a potential wherein the measured signal that is generated by the electrodes is representative of the oxygen concentration that can be shown in a display unit [Pg. 4:32 through Pg. 5:5; Fig. 1]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a measuring/analysis unit and a display unit would be well-known to one having ordinary skill in the art and would provide the obvious and predictable result of enabling the operation of the electrochemical sensor to display the oxygen concentration of the measurement gas) [MPEP 2143(A). 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Regarding claim 15, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]).
Regarding claim 16, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an interior space, the inner surface defining at least a portion of the interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the interior space (the “interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space 
Regarding claim 18, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end, the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 and the membrane 10 is located between the “outlet” of the narrow space at arrow 9 and the electrochemical cell comprising the measuring electrode of the electrochemical cell 2 [Para. 0002, 0018, 0022; Fig. 1]).
Regarding claim 19, Taylor discloses the limitations of claim 12 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious and predictable result of allowing for a three-electrode cell determination of the electrode potentials that relates to the oxygen concentration) [MPEP 2143(A)]. 
Regarding claim 20, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 
the diffusion barrier is configured as a capillary, which passes through the pot-shaped sensor housing cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 [Paras. 0022-0025; Fig. 1]); and 
the capillary is covered by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the orifice 13/13’ and narrow passage 9 passes through the top housing cover part 4 and is covered by the membrane 10 on an inner side of the housing 4 [Paras. 0022-0025; Fig. 1]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiesele, as applied to claim 12 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 12 by Waldron. 
Regarding claim 17, Taylor discloses the limitations of claim 12 as discussed previously. Taylor further discloses the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the at least one pressure absorption element, the air and/or gas mixture entering an interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., act as a porous membrane in an electrochemical gas sensor) [MPEP § 2143(B)]. 

Response to Arguments
Applicant's arguments/amendments filed 10/14/2021 with respect to the objections to the claims and 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive. The objections to the claims and 35 U.S.C. § 112(b) rejections have been withdrawn. 
Applicant’s arguments, see Remarks Pgs. 10-15, filed 08/16/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. Arguments 1-3 below were addressed in the advisory action mailed 08/26/2021 and reproduced below for clarity of the record and argument 4 is newly addressed.  

Applicant’s Argument #1
Applicant argues on Pg. 10 that "Taylor et al. discloses a sensor housing that has a casing 1 with a cap 3, wherein the membrane 10 is between a first metal component 4 and a second metal component 11 that are not part of the sensor housing. In contrast to Taylor et al., the pressure absorption element of the present invention covers a diffusion barrier in an interior of a sensor housing. The membrane 10 does not cover the orifices 13, 13' of Taylor et al. as featured in the present invention", and that "The upper part of the cap 3 of Taylor et al. is surmounted by a cover, which does not have a reference character, made of a porous material. The cover, which does not have a reference character, of Taylor et al. does not lie on an inner surface of the sensor housing as featured in the present invention".
Examiner’s Response #1
Examiner respectfully disagrees. The orifices 13/13' and the narrow space 9 are interpreted as the "diffusion barrier" and the porous membrane 10 indeed lies on the inner surface of the meal component 11 and covers at least narrow space 9 as well as indirectly covers orifices 13/13'. The rejection of record does not rely upon the upper part of the cap 3 and thus this argument is moot. 


Applicant’s Argument #2
Applicant argues on Pg. 11 that "there is no teaching and no suggestion in Taylor et al. to support the position in the final rejection that Taylor et al. discloses that the roughness value Ra is extended to all contact surfaces. In particular, there is no disclosure in Taylor et al. as to the roughness value Ra being extended to a surface between the second metal component 11 and the membrane 10 as claimed. Taylor et al. does not provide any disclosure as to there being any reason as to reducing rotational motion between the bottom surface of the second metal component 11 and the membrane 10. Further, Waldron provides no disclosure that would direct a person of ordinary skill in the art toward providing an inner surface that has a mean roughness depth that is lower than or equal to 2 μm at least in an area on which at least one pressure absorption element lies as featured in the present invention". 
Examiner's Response #2
Examiner respectfully disagrees. This argument has been provided previously and addressed in the final rejection Para. 60 and provided below for clarity of the record. Taylor Para. 0023 indeed discloses that the contact surfaces between elements 11 and 12 have a roughness within the claimed mean roughness depth as outlined in the rejection of record. However, Taylor states that "the second 11 and third 12 metal components are made with contact surfaces exhibiting a roughness Ra of better than 0.8" and that "rotational motion of the third metal component during its screwing could be at least partially transmitted to the second metal component 11, which would lead to the impairment of the porous membrane 10 or its deformation". The Office holds the position that both the surfaces between 11/12 and the surface between 11/10 are "contact surfaces" and thus the roughness value Ra is extended to all contact surfaces. However, even if Taylor does not expressly teach the roughness value of the bottom contact surface of 11 (that is in contact with the membrane 10), one skilled in the art would be motivated to have a similarly smooth surface on the bottom surface of 11 as Taylor expressly teaches that the purpose of the smooth contact surface is to reduce rotational motion that would "lead to the impairment of the porous membrane 10 or its deformation". A higher friction surface 11 that experiences any rotational motion (as translated from component 12) would cause such impairment or deformation of the membrane 10. By reducing the friction by reducing the surface roughness of the surface 11 , even if the surface 11 experiences rotational motion the friction would be reduced and thus the possibility of impairment or deformation of the membrane 10 would be reduced. 

Applicant’s Argument #3
Applicant argues on Pgs. 12-15 that all other rejections fail to cure the deficiencies of Taylor with regards to the surface roughness of the inner surface of the sensor housing and are allowable.
Examiner's Response #3
Examiner respectfully disagrees. The rejections of independent claims 1 and 12 are maintained as outlined above as Taylor teaches the limitations regarding the surface roughness of the inner surface of the sensor housing. Since no other arguments have been provided regarding the rejection of the dependent claims, these rejections are maintained as well. 

Applicant’s Argument #4
Applicant argues on Pgs. 9-10 that “Taylor et al. and Waldron as a whole fail to teach and fail to suggest a gas-permeable element that is a pressure absorption element that is arranged to dampen or absorb pressure surges propagating to a measuring electrode as claimed” and that “There is no teaching and no suggestion in Taylor et al. as to the Knudsen-type diffusion barrier absorbing pressure variations of a gas that passes through orifices 13, 13’.
Examiner's Response #4
Examiner respectfully disagrees. As discussed in the updated rejection above, the limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the hydrophobic membrane 10 is specifically configured for and capable of performing the functional limitations of dampening or absorbing pressure surges that pass through the diffusion barrier 13/13’/9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795